Citation Nr: 0008135	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-08 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a boil.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from December 1966 to November 
1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the veteran's claim of entitlement to service 
connection for a boil and for hearing loss.

The Board notes that during the pendency of this appeal, 
service connection for hearing loss was granted in a May 1999 
rating decision.  In light of this, the issue of entitlement 
to service connection for hearing loss is not before the 
Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barerra v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDING OF FACT

Competent medical evidence has not been presented showing a 
nexus, or link, between the veteran's current sebaceous cyst 
and events in service.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a boil is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

II.  Factual Background

The veteran's service medical records show that the veteran 
was treated for sores on his leg in January 1967.  At that 
time, it was noted that the veteran had two chronic ulcers on 
his leg, which had been present for the past two months.  It 
was also noted that the veteran had a sore on his hand, which 
had difficulty healing.  There was no family history of 
diabetes or sickle cell anemia.  It was indicated that 
diabetes and sickle cell anemia needed to be ruled out.  An 
entry dated in September 1968 shows that the veteran was 
treated for a lump on his buttocks.  The veteran was given 
Penicillin.  Upon separation examination (conducted in 
November 1968), the veteran reported that the had had boils, 
but the examiner did not clinically note any related or 
pertinent abnormalities.

The veteran's September 1998 VA examination reflects the 
veteran's in-service lump on his buttocks in September 1968.  
The veteran stated that this lesion eventually crept to the 
perineum and developed a secondary lesion there, which was 
characterized by draining and swelling.  Over the years, the 
veteran reported that the lesion had been swollen, painful, 
and on occasion, had drained a cheesy-like material.  The 
veteran had not been seen by a surgeon for this, nor had he 
had any definitive medical care apart from that in service.  
It was noted that the veteran was not known to have diabetes 
mellitus, and recent blood work had not shown any aberrations 
in glucose control.  Currently, the veteran stated that this 
lesion was draining.  It was located between his legs, to the 
left side of the scrotum.  The veteran denied fever, chills, 
night sweats, nausea, and vomiting.  Physical examination of 
the veteran's skin and posterior buttocks revealed no 
evidence of a draining lesion.  There was, though, a small 
nonsuppurative lesion (1.5 x 2.0 cm. in measurement) adjacent 
to the left scrotal area in the perineum. Upon forceful 
pressure, a cheesy-like substance appeared.  There was no 
evidence of a penile lesion, rash, or other obvious sites of 
infection.  Laboratory test results from July 1998 were 
referenced, and it was noted that they showed no significant 
abnormality.  The pertinent diagnoses were sebaceous cyst, 
left groin, and furuncle left posterior buttock, treated with 
antibiotic.  The examiner commented that the veteran's 
sebaceous cyst lesion, located to the adjacent left scrotum, 
was not infected.  The examiner stated that this current 
lesion was not related to the boil for which the veteran was 
treated in September 1968.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for his current sebaceous 
cyst.  Specifically, the Board acknowledges that the veteran 
was treated for leg sores and for a lump on the buttocks 
while in service.  However, the Board must adhere to 
established laws and regulations in its determinations.  As 
such, the veteran's claim must be denied, as it is not well 
grounded.

Here, the Board finds competent medical evidence of a current 
disorder (a sebaceous cyst lesion located to the adjacent 
left scrotum) and evidence of in-service incurrence (the 
veteran's assertions and treatment documented in his service 
medical records).  However, the Board does not find competent 
medical evidence of a nexus, or link, between the veteran's 
current sebaceous cyst lesion and his service, including the 
documented treatment in January 1967 and in September 1968.  
Such evidence is necessary for a well-grounded claim of 
entitlement to service connection.  See Caluza v. Brown, 
supra.

In this respect, the Board notes that the veteran's claims 
file contains very little pertinent clinical evidence, only 
the veteran's service medical records and the September 1998 
VA examination.  As acknowledged, the veteran's service 
medical records show that he was treated for sores on his leg 
and for a lump on his buttocks.  However, it was specifically 
stated in the September 1998 VA examination that what the 
veteran currently had (a sebaceous cyst lesion located to the 
adjacent left scrotum) was not related to his lesion in 
service, for which he was treated in September 1968.

In effect, particularly in light of the opinion expressed in 
the September 1998 VA examination, the veteran has proffered 
only his assertions that the lesion he currently has is 
related to events in service, particularly leg sores in 
January 1967 and/or a lump on the buttocks in September 1968.  
Nothing in the record indicates that the veteran possesses 
the medical expertise necessary to render such an opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions as to causation and diagnosis are inadequate.  Id.  
Where the determinative issue involves medical causation or 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, supra.  Here, though, the only evidence 
of record relating the veteran's current lesion to those in 
service is the veteran's own lay assertions.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's current sebaceous cyst lesion 
(boil) and events in service, the veteran has not submitted a 
well-grounded claim of entitlement to service connection for 
residuals of a boil.  See Caluza v. Brown, supra.

In reaching this determination, the Board acknowledges the 
possibility that the veteran's service medical records are 
incomplete, as suggested by review of the claims file.  
However, the Board notes that the veteran's separation 
examination (the veteran's last service record in effect) is 
of record, as is treatment for leg sores and a lump on the 
buttocks.  The Board stresses that its decision in this 
instance does not depend on or involve the content of the 
veteran's service medical records.  Clearly, the veteran 
experienced leg sores and a lump on the buttock (in other 
words, boils) while in service.  Rather, the Board finds that 
the veteran has not submitted a well-grounded claim of 
entitlement to service connection, as there is no competent 
clinical evidence of record offering an opinion as to the 
relationship, if any, between the veteran's current skin 
lesion and events in service.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the November 1997 
rating decision, in the May 1998 statement of the case, and 
in the May 1999 supplemental statement of the case, as he was 
informed of the evidentiary requirements of a well-grounded 
claim and told that medical evidence as to a relationship 
between the veteran's current cyst and his service was 
necessary.  Moreover, the veteran has not provided any 
indication of the existence of additional evidence that would 
make this claim well grounded.  See Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69 
(1995).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Entitlement to service connection for residuals of a boil is 
denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

